PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/883,144
Filing Date: 30 Jan 2018
Appellant(s):Marsha Strushensky and David Strushensky



__________________
Brendan B. Dix
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/5/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/21/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Appellant argues that the motivation set forth in the rejection is “not directed to a problem that has been shown to be 1) known in the art, 2) at the time of the invention, and 3) addressed by the patent” as required by KSR. The Examiner respectfully disagrees. Skilled artisans routinely employ ergonomic principles to solve problems known in the art. As detailed in the rejection, the motivation for combining the button structure of Nobili with that of Reeder concerns enhancing ergonomics and comfort. Both Reeder and Nobili are directed to hand held spraying devices.  As both spraying devices are designed to be hand held, there are definitionally ergonomic considerations that have been taken into account by the designers/ordinary artisans. Thus, ergonomic considerations, such as those found in the motivation for the combination, are 1) known in the art, 2) at the time of the invention, and 3) addressed by the patent. 

Appellant argues that the specific claimed position of the temperature increase and decrease buttons provides for easier adjustment using a single hand that is already holding onto the handle portion and that this is not “disclosed, taught, suggested, or contemplated in the collective teaching” of the references, and further argues that the line of argument to support obviousness is “merely a conclusory statement.” The  Examiner respectfully disagrees.   In response, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Reeder teaches a handheld sprayer which has temperature increase and decrease buttons that are spaced apart and in linear alignment parallel to a longitudinal central axis of the handle, but does not show that they are located on a single elongated member on opposite sides of a central transverse axis. Nobili teaches an analogous hand held spraying device which has buttons which are in linear alignment, on opposite sides of a transverse central axis, on a single elongated member. It is the position of the Office that an ordinary artisan would have found it obvious to have provided the temperature increase and decrease buttons of Reeder on a single elongate member like that taught by Nobili so that a user can rest their digit between the buttons for enhanced ergonomics and comfort during use of the device. Ergonomics and means to enhance user comfort are common design considerations in the field of hand held spraying devices and a person for ordinary skill would recognize the benefits conferred by the Nobili reference. 
Additionally, such an arrangement of buttons is old, well known, and common in the field of hand-held sprayers and it would be obvious to a person of ordinary skill to structure the buttons of Reeder in the manner of Nobili as it would achieve the predictable result of allowing a user to easily and comfortably toggle between the buttons to adjust the temperature up and down (See MPEP 2143(I)). 
The references to Reeder and Nobili have been properly combined and motivated in the final Office action. 

Appellant also appears to argue that the Examiner has engaged in impermissible hindsight  by “using the applicant’s specification as a roadmap to the obviousness finding.”  The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Appellant’s specification merely sets forth that the sprayer is gripped during bathing and that the temperature increase and decrease buttons are manipulated to adjust the temperature remotely (see p. 5, ln. 21 - 28). The device of Reeder is already capable of this function. The modification with Nobili contemplates including the buttons on opposite ends of a single elongated member for the purposes of enhanced ergonomics and comfort.  This motivation is not based upon hindsight gleaned from appellant’s disclosure, but rather common knowledge in the art as noted above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIN DEERY/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        
Conferees:
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754
                                                                                                                                                                                                        /CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.